Exhibit 99.1 LML REPORTS PROFITABLE RESULTS FOR THE SECOND QUARTER AND SIX MONTH PERIOD OF FISCAL 2010 Revenue and Profitability Both Increase as Company Reports Net Income of $0.02 Per Share VANCOUVER, BC, November 12, 2009 — LML PAYMENT SYSTEMS INC. (“LML”) (NASDAQ: LMLP), a leading payments technology provider of financial payment processing solutions for e-commerce and traditional businesses, reports results for its second quarter and six month period ended September 30, 2009. Revenue for the second quarter ended September 30, 2009 was $3,252,000, an increase of 5% over the $3,087,000 in revenue for the second quarter ended September 30, 2008.GAAP net income for the quarter was $366,000, or $0.01 per share, compared to GAAP net income of $65,000, or $0.00 per share, for the second quarter ended September 30, 2008, an improvement of $301,000.Cash used in operating activities was ($13,000) compared to cash used in operating activities of ($578,000) last year. Non-GAAP net income was $651,000, or $0.02 per share, compared to $502,000, or $0.02 per share, for the second quarter last year.Non-GAAP net income excludes stock-based compensation, depreciation and amortization, and other non-cash items.A reconciliation of GAAP to non-GAAP financial measures is attached. Revenue for the six month period ended September 30, 2009 was $6,487,000, an increase of 4% from revenue of $6,264,000 for the six month period ended September 30, 2008.GAAP net income for the same period was $455,000, or $0.02 per share, compared to GAAP net income of $19,000 or $0.00 per share, for the same period during fiscal 2009, an improvement of $436,000.Cash provided by operating activities was $100,000 compared to cash used in operating activities of ($803,000) last year. Non-GAAP net income for the six month period ended September 30, 2009 was $1,207,000, or $0.04 per share, compared to $1,112,000, or $0.04 per share, for the same period last year. “We are pleased with our progress and results.Our Transaction Payment Processing segment continues to lead our growth and now represents 67% of our revenue.For the quarter, overall revenue for this segment increased 18.5% in Canadian dollars, or 12.5% in U.S. dollars.These profitable results allowed us to continue to make investments in the growth of the business and this past quarter, we increased spending in product development and sales and marketing by 96% and 20% respectively.As anticipated, we did see a decline in check processing revenue but still produced profitable results from the segment.We believe we will continue to see growth in electronic forms of payment, particularly payments that leverage the Internet, and the continued decline of paper-based forms of payment and, during the quarter, we continued to adjust accordingly.Revenue from our intellectual property segment increased approximately 4% for the quarter and 6.3% for the first six months compared to the same periods last year.We continue to believe in the validity and enforceability of our intellectual property as we continue to move forward with licensing and enforcement action,” said Patrick H. Gaines, Chief Executive Officer. Q2 Highlights · Overall revenue increases 5% · Transaction Payment Processing segment revenue increases 18.5% in Canadian dollars, or 12.5% in U.S. dollars · Net income of $366,000 compared to $65,000 last year, an improvement of $301,000 · Cash used in operating activities of ($13,000) compared to ($578,000) last year, an improvement of $565,000 -cont’d- -1- 6 Months Highlights · Overall revenue increases 4% · Transaction Payment Processing segment revenue increases 23.2% in Canadian dollars, or 11.7% in U.S. dollars · Net income of $483,000 compared to $19,000 last year, an improvement of $464,000 · Cash provided by operating activities of $100,000 compared to cash used in operating activities of ($803,000) last year, an improvement of $903,000 Conference Call Management will host a conference call on November 12, 2009 at 1:30pm Pacific Time (4:30pm Eastern Time) to discuss these results.To participate in the conference call, please dial in 5-10 minutes before the start of the call and follow the operator’s instruction.If you are calling from the United States or Canada, please dial 800-786-5706.International callers please dial 212-231-2901. If you are unable to join the call, a telephone replay will be available through November 24, 2009 by dialing 800-633-8284 from within the U.S. or Canada, or 402-977-9140 if calling internationally.Please reference reservation number 21443078 when prompted. About LML Payment Systems Inc. (www.lmlpayment.com) LML Payment Systems Inc., through its subsidiaries Beanstream Internet Commerce Inc. in Canada and LML Payment Systems Corp. in the U.S., is a leading provider of financial payment processing solutions for e-commerce and traditional businesses.We provide credit card processing, online debit, electronic funds transfer, automated clearinghouse payment processing and authentication services, along with routing of selected transactions to third party processors and banks for authorization and settlement. Our intellectual property estate, owned by subsidiary LML Patent Corp., includes U.S. Patent No. RE40220, No. 6,354,491, No. 6,283,366, No. 6,164,528, and No. 5,484,988 all of which relate to electronic check processing methods and systems. GAAP versus Non-GAAP Financial Information In addition to GAAP financial measures, the Corporation has provided supplemental non-GAAP financial measures of net income and earnings per share, which exclude certain non-cash and non-recurring items. For purposes of this news release, non-GAAP net income and earnings per share exclude stock-based compensation expense under CICA 3870 and the FASB authoritative guidance regarding share-based payment, depreciation and amortization expense, and certain non-cash items. A reconciliation of adjustments of non-GAAP to GAAP results for the second quarter and six month period and prior periods is included in the enclosed table.The Corporation believes that non-GAAP financial measures are useful in assessing operating performance as they provide an additional basis to evaluate our ability to incur and service debt and to fund capital expenditures.The Corporation believes the non-GAAP financial measures provide investors with similar measurement tools as its management uses to evaluate performance.Specifically, the Corporation’s management utilizes and relies upon certain financial reports which consist of an operating performance indicator without certain non-cash items such as amortization and depreciation and stock-based compensation to evaluate the Corporation’s operational performance as it pertains to generating cash, measuring budget expectations and achieving performance milestones.Non-GAAP financial measures are not meant to be considered in isolation and should not be considered as alternatives to financial information prepared in accordance with GAAP. Furthermore, our method of calculating the non-GAAP financial measures presented in this news release may differ from methods used by other companies, and as a result, the non-GAAP financial measures disclosed herein may not be comparable to other similarly titled measures used by other companies. -cont’d- -2- Cautionary Statement Regarding Forward-Looking Statements Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include all passages containing verbs such as "aims," "anticipates," "estimates," "expects," "intends," "plans," "predicts," "projects" or "targets" or nouns corresponding to such verbs. Forward-looking statements also include any other passages that are primarily relevant to expected future events or that can only be evaluated by events that will occur in the future. Forward-looking statements are based on the opinions and estimates of the management at the time the statements are made and are subject to certain risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. Factors that could affect LML’s actual results include, among others, the impact, if any, of stock-based compensation charges, the potential failure to establish and maintain strategic relationships, inability to integrate recent and future acquisitions, inability to develop new products or product enhancements on a timely basis, inability to protect our proprietary rights or to operate without infringing the patents and proprietary rights of others, and quarterly and seasonal fluctuations in operating results. More information about factors that potentially could affect LML’s financial results is included in LML’s quarterly reports on Form 10-Q and our most recent annual report on Form 10-K filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance upon these forward-looking statements that speak only as to the date of this release. Except as required by law, LML undertakes no obligation to update any forward-looking or other statements in this press release, whether as a result of new information, future events or otherwise. -cont’d- -3- LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT (In U.S. Dollars) (Unaudited) Three Months Ended September 30 Six Months Ended September 30 REVENUE $ COST OF REVENUE (includes stock-based compensation (“s.b.c.”) expense of $37,464 for three months ended September 30, 2009 (three months ended September 30, 2008 - $37,788) and $74,114 for six months ended September 30, 2009 (six months ended September 30, 2008 - $75,601)) GROSS PROFIT (excludes amortization and depreciation expense) OPERATING EXPENSES General and administrative (includes s.b.c. expense of $268,535 for three months ended September 30, 2009 (three months ended September 30, 2008 - $289,642) and $538,359 for six months ended September 30, 2009 (six months ended September 30, 2008- $596,959)) Sales and marketing (includes s.b.c. expense of $765 for three months ended September 30, 2009 (three months ended September 30, 2008 - $765) and $1,513 for six months ended September 30, 2009 (six months ended September 30, 2008 - $1,521)) Product development and enhancement (includes s.b.c. expense of $12,233 for three months ended September 30, 2009 (three months ended September 30, 2008 - $12,233) and $24,200 for six months ended September 30, 2009 (six months ended September 30, 2008 - $24,333)) Amortization and depreciation (Gain) on sale of assets ) - ) ) INCOME BEFORE OTHER INCOME (EXPENSES) AND INCOME TAXES Foreign exchange gain Other income (expenses) ) ) Interest income Interest expense ) INCOMEBEFORE INCOME TAXES Income tax expense (recovery) Current ) Future ) - ) - ) ) NET INCOME DEFICIT, beginning of period ) DEFICIT, end of period $ ) $ ) $ ) $ ) EARNINGSPER SHARE, basic and diluted $ -cont’d- -4- LML PAYMENT SYSTEMS INC. RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL MEASURES (In U.S. Dollars) (Unaudited) Three Months Ended September 30 Six Months Ended September 30 GAAP NetIncome $ Add stock-based compensation Add amortization and depreciation Less foreign exchange (gain) loss ) ) ) Less (gain) on sale of capital assets ) - ) ) Non-GAAP Net Income $ GAAP Net Earnings Per Share, basic $ Add stock-based compensation Add amortization and depreciation Less foreign exchange (gain) loss ) ) ) Less (gain) on sale of capital assets ) - ) ) Non-GAAP Net Earnings Per Share $ GAAP diluted Net Earnings Per Share $ Add stock-based compensation Add amortization and depreciation Less foreign exchange (gain) loss ) ) ) Less (gain) on sale of capital assets ) - ) ) Non-GAAP diluted Net Earnings Per Share $ -cont’d- -5- LML PAYMENT SYSTEMS INC. CONSOLIDATED BALANCE SHEETS (In U.S. Dollars, except as noted below) (Unaudited) September 30, 2009 March 31, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Funds held for merchants Restricted cash Accounts receivable, less allowances of $29,949 and $31,785, respectively Corporate taxes receivable - Prepaid expenses Current portion of future income tax assets Total current assets Property and equipment, net Patents, net Restricted cash Future income tax assets Other assets Goodwill Other intangible assets, net TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable - Funds due to merchants Obligations under capital lease Promissory notes - Current portion of deferred revenue Total current liabilities Deferred revenue TOTAL LIABILITIES SHAREHOLDERS' EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 27,116,408 and 27,116,408 issued and outstanding, respectively Contributed surplus Deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ -cont’d- -6- LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. Dollars) (Unaudited) Three Months Ended September 30 Six Months Ended September 30 Operating Activities: Net income $ Adjustments to reconcile net income to net cash (used in) provided by operating activities Provision for losses on accounts receivable - - Amortization and depreciation Gain on sale ofassets ) - ) ) Stock-based compensation Future income taxes ) - ) - Foreign exchange (gain) loss ) ) ) Changes in non-cash operating working capital Restricted cash - - - Accounts receivable Corporate taxes receivable ) - ) - Prepaid expenses ) Accounts payable and accrued liabilities ) ) ) Corporate taxes payable ) Deferred revenue ) Net cash (used in) provided by operating activities ) ) ) Investing Activities: Acquisition of property and equipment ) Proceeds from disposal of property and equipment - Development of patents - ) - ) Net cash used in investing activities ) Financing Activities: Payments on capital leases ) Payment on promissory notes - - ) ) Share capital financing costs - - - ) Net cash used in financing activities ) Effects of foreign exchange rate changes on cash and cash equivalents ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of cash flow information Interest paid $ Taxes paid $ Non-cash investing and financing transactions not included in cash flows: Issuance of common shares pursuant to earn-out provision - $ - $ CONTACTS: Patrick H. GainesInvestor Relations
